PITTMAN, Judge,
concurring specially.
I concur in the main opinion. However, I write specially to note that it will ultimately be a matter for our supreme court finally to determine whether this court’s interpretation in Ex parte J.B., 223 So.3d 251, 254-55 (Ala. Civ. App. 2016), of the breadth of that court’s holding in Ex parte K.R., 210 So.3d 1106 (Ala. 2016), is or is not correct. In my view, there is, at the least, some room for doubt that our supreme court, which has the power to adopt amendments to Rule 21, Ala. R. App. P., pertaining to the timeliness of extraordinary-writ petitions, intended a broad holding that Alabama’s appellate courts must *463consider all jurisdictional arguments made in untimely petitions filed under Rule 21. See K.R., 210 So.3d at 1112 (“[W]e may consider KR.’s argument because it concerns the probate, court’s jurisdiction. .,. [W]e will consider her argument ... because it concerns the jurisdiction of the probate court..-..” (emphasis added)).
Thomas and Donaldson, JJ., concur.